Citation Nr: 1038632	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.        


WITNESSES AT HEARING ON APPEAL


Appellant and her friend


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had recognized Guerrilla service from January 1944 to 
January 1946. The appellant is the widow of the Veteran.  The 
Veteran died in January 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2007, May 2007, and July 2007 rating actions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Republic of Philippines.

In September 2009, the Board requested an opinion from a Veterans 
Health Administration (VHA) gastroenterologist as to the claim 
for service connection for the cause of the Veteran's death.  See 
38 C.F.R. § 20.901 (2010).  The requested opinion has been 
provided and is associated with the claims folder.

In January 2010, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
January 2007; the immediate cause of death was listed as 
cardiorespiratory arrest due to metastatic carcinoma of the 
rectum; other significant conditions contributing to death but 
not resulting in the underlying cause were listed as chronic 
renal failure, pneumonia, and anemia.  

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated as 30 
percent disabling.     

3.  The Veteran's service-connected PTSD did not substantially or 
materially contribute to his death.   


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the appellant under 
the VCAA. 

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 
2007, January 2009, February 2009 letters sent to the appellant 
by the RO adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

The Court of Appeals for Veterans' Claims (Court) recently 
determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, 
when adjudicating a claim for dependency and indemnity 
compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Id., at 486.  This notice must 
also inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
February 2007, January 2009, and February 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant 
received notice of the evidence needed to substantiate her claim, 
the avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).   Furthermore, the letter sent in February 2009 addressed 
the requirements of Hupp, as discussed above. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in February 2007, prior to the 
appealed from rating decisions, along with the subsequent notice 
provided in January and February 2009, after the decision that is 
the subject of this appeal.  With respect to the Dingess, 19 Vet. 
App. at 473, requirements, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the service connection claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the rating.  
Despite the inadequate notice provided to the appellant on these 
latter two elements, and despite any timing deficiency, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  The Board has determined that service connection for 
the cause of the Veteran's death is not warranted; no rating or 
effective date will be assigned, so the failure to provide notice 
with respect to those elements of the claim was no more than 
harmless error.     

The appellant has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, she 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.        

Duty to Assist

With respect to the duty to assist, the Board also finds that all 
necessary assistance has been provided to the appellant regarding 
the issue adjudicated in this decision.

In this case, the Veteran's service treatment records are sparse 
and only consist of an Affidavit for Philippine Army Personnel, 
dated in January 1946, and a physical examination report, dated 
in September 1945.  The aforementioned records are negative for 
any complaints or findings of a disorder of the rectum, to 
include carcinoma of the rectum, and there is no post-service 
medical evidence of a diagnosis of carcinoma of the rectum until 
2005, over 59 years after the Veteran's discharge.   

The Board recognizes that it is the appellant's contention that 
the Veteran's service-connected PTSD materially contributed to 
his death.  In light of the appellant's contention, the Board 
sought an opinion from the VHA which was obtained in September 
2009.  In the VHA opinion, a VA physician opined that there was 
no evidence that PTSD was a direct cause of colorectal cancer.   

In January 2010, the Board remanded this case.  At that time, the 
Board recognized that the appellant had submitted a private 
medical statement from E.D.G., M.D., dated in May 2007, in which 
Dr. G. provided an opinion which linked the Veteran's metastatic 
rectal cancer to his PTSD.  However, Dr. G. did not provide a 
rationale in support of her opinion.  Thus, upon remand, the RO 
was directed to contact Dr. G. and request that she provide a 
rationale for her opinion that the Veteran's service-connected 
PTSD materially contributed to his death.  

In March 2010, the RO received a private medical statement from 
Dr. G.  In the statement, although Dr. G. stated that the Veteran 
had died in 2007, secondary to rectosigmoid cancer, she 
nevertheless did not address her previous statement in which she 
linked the Veteran's metastatic rectal cancer to his PTSD.  Thus, 
in April 2010, the RO sent a letter to Dr. G. and requested that 
she provide a rationale for her opinion that the Veteran's PTSD 
materially contributed to his death.  Dr. G. was asked to 
elaborate on the medical basis for her opinion linking the 
Veteran's fatal metastatic rectal cancer to his PTSD, to include 
a discussion of the specific medical theories and/or specific 
medical findings in the evidence upon which she based her 
opinion.  The evidence of record is negative for a response from 
Dr. G.  In a July 2010 supplemental statement of the case, the 
appellant was notified that a letter had been sent to Dr. G. in 
April 2010, requesting a rationale for her opinion, and that no 
reply was received.  The evidence of record is negative for a 
response from the appellant.  Therefore, the Board determines 
that VA is not obligated to make further efforts to obtain 
additional relevant medical evidence, including any evidence from 
Dr. G.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to provide an 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim 
adjudicated upon the merits in this decision. Adjudication of the 
claim at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  Bernard, 4 Vet. App. at 384, 394.


II.  Pertinent Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such 
instances, a grant of service connection is warranted only when 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  38 
C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after discharge, 
and medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

For certain chronic disorders, including malignant tumors 
(cancer), service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The surviving spouse of a veteran who has died from a service-
connected disability or compensable disability may be entitled to 
receive DIC.  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and entitlement 
to DIC, the evidence must show that a service-connected 
disability was either a principal or contributory cause of death.

The service-connected disability will be considered the principal 
cause of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312.


III.  Factual Background

The Veteran's service treatment records are sparse and only 
consist of an Affidavit for Philippine Army Personnel, dated in 
January 1946, and a physical examination report, dated in 
September 1945.  The records are negative for any complaints or 
findings of a disorder of the rectum, to include carcinoma of the 
rectum.  In the Affidavit, the Veteran swore that he had incurred 
no wounds or illnesses during his period of service.  

In a private medical statement, dated in August 2003, Dr. E.D.G. 
stated that the Veteran was her patient.  According to Dr. G., 
the Veteran had the following: (1) hypertension, (2) 
posttraumatic anxiety, (3) hearing loss, (4) arthritis, (5) 
partial amputation of the 5th digit, and (6) elevated prostate 
specific antigen (PSA) levels.  

In a private medical statement, dated in December 2003, R.A.L., 
M.D., stated that she had recently seen the Veteran.  According 
to Dr. L., the Veteran had been diagnosed with the following: (1) 
lumbosacral spondylosis with disc disease, (2) deafness, (3) 
cataract, (4) benign prostatic hypertrophy (BPH), (5) PTSD, and 
(6) hypertension.   

By a June 2004 rating action, the RO granted service connection 
for PTSD.  At that time, the RO assigned a 30 percent disability 
rating, effective from July 28, 2003, for the Veteran's service-
connected PTSD.    

A certificate of death shows that the Veteran died in January 
2007.  The immediate cause of death was recorded as 
cardiorespiratory arrest due to metastatic carcinoma of the 
rectum.  Other significant conditions contributing to death but 
not resulting in the underlying cause were listed as chronic 
renal failure, pneumonia, and anemia.  The time interval between 
onset of cardiorespiratory arrest and death was recorded as 
"minutes" and for the metastatic carcinoma of the rectum, this 
time interval was reported as 18 months.      

In March 2007, the RO received private medical records, dated in 
December 2006.  According to the records, the Veteran had a 
history of carcinoma of the rectum since 2005.  The RO also 
received a private medical statement from Dr. E.D.G., in which 
Dr. G. reported that she had treated the Veteran for cancer of 
the colon; cancer of the abdomen; PTSD; osteoarthritis; and 
hypertension..       

In an additional private medical statement from Dr. G., dated in 
May 2007, she indicated that the Veteran had been under her care 
from April 2002 to November 2006, and that he had been diagnosed 
as having cancer of the colon; renal insufficiency; jaundice 
secondary to liver metastases; hypertension; coronary artery 
disease; anxiety disorder; and PTSD.  Dr. G. opined that the 
Veteran died in January 2007 due to "all of the above conditions 
as all of these are stress related."  

In the appellant's September 2007 notice of disagreement, she 
stated that there had been case studies done by "UCLA School of 
Medicine about hypertension and PTSD in combat veterans."  In 
addition, in her December 2007 substantive appeal (VA Form 9), 
the appellant contended that the Veteran's PTSD "caused him to 
become depressed, anxious at times, along with nightmares.  His 
depressed state caused his immune system to become weak, causing 
him to pass."     

In April 2008, a hearing was conducted at the RO before a local 
hearing officer.  At that time, the appellant and her friend 
testified, in essence, that the Veteran's stress caused his fatal 
metastatic rectal cancer.    

In January 2009, a VA staff physician, A.D., M.D., was requested 
to review the Veteran's claims file and provide an opinion on 
whether the Veteran's service-connected PTSD materially 
contributed to his death.  Dr. D. was further requested to 
comment on the appellant's contention that the Veteran's PTSD 
caused him to develop hypertension, and that his hypertension 
combined with his PTSD contributed to his death.  In a January 
2009 VA medical statement, Dr. D. stated that he had reviewed the 
evidence of record, to include the service treatment records, 
private medical records, VA medical records, and the certificate 
of death.  Dr. D. opined that the Veteran's hypertension and 
heart disease were not caused by or a result of PTSD.  According 
to Dr. D., the Veteran's death was "not premature," and had 
been caused by many disabling ailments, such as his diagnosed 
colon cancer, which led to his pneumonia and renal failure 
resulting in cardio-pulmonary arrest, as documented in the 
Veteran's death certificate.   He further noted that the Veteran 
lived until his near late septogenarian status, and his 
hypertension, as well as the underlying heart problems associated 
with hypertension, "did not appear prematurely, but did so only 
during the later period of his life."  Dr. D. also highlighted 
that the certificate of death indicated that the Veteran had an 
underlying renal problem, and that the renal problem would lead 
to the development of hypertension and cardiac problems, most 
notably in the elderly.  Thus, according to Dr. D., the renal 
problem was a more logical contributory cause (of hypertension) 
than PTSD.  

In September 2009, the Board sought a VHA opinion.  See 38 C.F.R. 
§ 20.901.  The VHA physician (a gastroenterologist-oncologist) 
was requested to offer an opinion as to whether it was at least 
as likely as not (50 percent or more likelihood) that the 
Veteran's service-connected PTSD directly caused or materially 
contributed to his death?  The VHA physician was also requested 
to offer an opinion as to whether it was at least as likely as 
not (50 percent or more likelihood) that the Veteran's death 
causing rectal cancer was caused or aggravated by his service-
connected PTSD?   

Pursuant to this request, the Board received a VHA opinion from 
R.F., M.D., Chief of Gastroenterology, dated in September 2009.  
In the opinion, Dr. F. stated that he had been asked to opine 
whether PTSD could predispose patients to colorectal cancer.  Dr. 
F. indicated that with respect to the Veteran, he was diagnosed 
with infiltrative adenocarcinoma of the rectosigmoid area that 
penetrated the muscle layer of the colon and involved several 
lymph nodes.  Subsequently, the Veteran underwent low anterior 
resection for the tumor which was followed by chemotherapy and 
radiotherapy (July 2005).  A year later, the Veteran presented 
with severe weakness and abdominal pain that was suspected to be 
due to small bowel obstruction.  Exploratory laparotomy revealed 
diffuse carcinomatosis of the abdominal cavity and the presence 
of a large pelvic cavity mass.  The lesions were all positive for 
metastatic colorectal cancer.  According to Dr. F., at present, 
there was no evidence that PTSD was the direct cause for 
colorectal cancer.  In addition, there was no evidence that PTSD 
resulted in some type of immune weakness that led to the 
development of any GI tract cancer (including colon).  The risk 
factors that have been identified as causing colorectal cancer 
included familial adenomatous polyposis, hereditary polyposis 
colorectal cancer, personal or family history of sporadic cancer 
or adenomatous polyps, inflammatory bowel disease that involved 
the colon, diabetes mellitus and insulin resistance, history of 
cholecystectomy, alcohol abuse, obesity, the presence of coronary 
artery disease, cigarette smoking, acromegaly, long-term 
consumption of red meat, history of radiation for prostate 
cancer, and prior treatment for Hodgkin's lymphoma.  Dr. F. 
indicated that one of the aforementioned risk factors could have 
been the likely predisposing factor for the Veteran's colorectal 
cancer.  Dr. F. also reported that it was possible that we would 
never know the exact cause for the Veteran's colorectal cancer.  
Regardless, Dr. F. stated that there was no evidence that PTSD 
was the direct cause for colorectal cancer.       


IV.  Analysis

In the instant case, it is the Board's determination that there 
is a preponderance of evidence against the appellant's claim of 
service connection for the cause of the Veteran's death.  

The Veteran's service treatment records are negative for any 
complaints or findings of a disorder of the rectum, to include 
carcinoma of the rectum, cardiovascular disease, renal failure, 
and/or anemia.  The earliest evidence or record of any of the 
Veteran's diseases noted in the death certificate is in 2005, 
over 59 years after the Veteran's discharge.  In 2005, the 
Veteran was diagnosed with carcinoma of the rectum.  With respect 
to negative evidence, the Court held that the fact that there was 
no record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  Thus, the lack of 
evidence of any carcinoma of the rectum until over 59 years after 
the Veteran's discharge weighs against a finding that the 
metastatic carcinoma of the rectum, which caused the Veteran's 
death, was related to military service.  Id.       

The Board recognizes the appellant's contention that the 
Veteran's service-connected PTSD materially contributed to his 
death.  Specifically, the appellant maintains that due to the 
Veteran's PTSD, the Veteran was depressed which caused his immune 
system to weaken, which prevented his body from fighting his 
rectal cancer.  The appellant also contends that the Veteran's 
PTSD caused him to develop hypertension which also contributed to 
his death.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
when the determinative issues involves a question of medical 
causation, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, her opinion that the Veteran's 
PTSD materially contributed to his death, or that his PTSD caused 
him to develop hypertension which also contributed to his death, 
is not competent evidence.    

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the reasoning 
employed by the medical professional and whether or not, and the 
extent to which, he or she reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).

In this case, the Board recognizes that in May 2007, Dr. E.D.G. 
provided a private medical opinion in which she purported to link 
the Veteran's metastatic rectal cancer to his service-connected 
PTSD.  However, Dr. G. failed to provide a rationale in support 
of her opinion, i.e., what evidence supports a conclusion that 
the Veteran's PTSD did in fact affect his immune system or 
affected his ability to fight off his metastatic rectal cancer.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  In 
addition, there is no evidence of record that Dr. G. had reviewed 
the Veteran's claims file.  Therefore, the Board finds the 
opinion from Dr. G. to be of minimal if any probative weight with 
respect to the question of whether the Veteran's PTSD materially 
contributed to his death.      

By contrast, the Board affords more evidentry weight to the 
opinion provided by Dr. R.F. in the September 2009 VHA opinion.  
In the September 2009 VHA opinion, Dr. F. stated that that there 
was no evidence that PTSD caused colorectal cancer or that it 
resulted in some type of immune weakness that led to the 
development of any GI tract cancer, including colon.  In 
addition, Dr. F. provided a list of numerous risk factors for 
developing colorectal cancer and PTSD was not listed as a risk 
factor.  Thus, although not explicitly written, it is clear from 
the context of Dr. F.'s opinion that according to Dr. F., the 
Veteran's death causing rectal cancer was not caused or 
aggravated by his PTSD.  The Board finds that this opinion is 
based upon a review of the relevant evidence in the claims file 
and is supported by a rationale.

The Board recognizes the appellant's contention that the 
Veteran's service-connected PTSD caused him to develop 
hypertension, which in turn contributed to his death.  In this 
regard, the Board observes that upon a review of the Veteran's 
death certificate, hypertension is not listed anywhere in the 
certificate.  In addition, the Board notes that service 
connection was not established for hypertension during the 
Veteran's lifetime.  Moreover, there is no competent medical 
evidence showing a link between the Veteran's PTSD and 
hypertension, nor is there any competent medical evidence showing 
that the Veteran's hypertension contributed to his death.  In the 
January 2009 VA medical opinion, Dr. A.D. specifically opined 
that the Veteran's hypertension and heart disease were not caused 
by or a result of PTSD.  Rather, he linked the Veteran's 
hypertension and heart disease to his underlying renal problem 
and also to the aging process.  Thus, the Veteran's non-service-
connected renal problem caused him to develop hypertension and 
heart disease, not his service-connected PTSD.        

Accordingly, in light of the above, the Board concludes that 
service connection for the cause of the Veteran's death is not 
warranted.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since there is a 
preponderance of evidence is against the claim, the benefit of 
the doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.   






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


